UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
FRED ANTHONY CASTORANI, a/k/a                    No. 03-4738
Rudolf Ronzio, a/k/a/ Rodolf
Ronzio,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                  Robert E. Payne, District Judge.
                            (CR-00-74)

                  Submitted: December 22, 2003

                      Decided: January 27, 2004

Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Amy Leigh Austin,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Olivia N. Hawkins,
Assistant United States Attorney, Richmond, Virginia, for Appellee.
2                    UNITED STATES v. CASTORANI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Fred Anthony Castorani appeals a judgment that subjects him to
twelve months of supervised release upon completion of a twenty-
four month term of imprisonment the district court imposed after the
revocation of Castorani’s original term of supervised release. For the
reasons explained below, we vacate the sentence and remand for
resentencing.

   Castorani pled guilty in August 2000 to being a felon in possession
of a firearm, 18 U.S.C. § 922(g)(1) (2000), and was sentenced to a
thirty-seven month term of imprisonment and three years of super-
vised release. Castorani was released from confinement in April 2003
and began his term of supervised release. Castorani violated the terms
of his supervised release and, in August 2003, the district court
revoked Castorani’s supervised release, sentenced him to an active
prison term of twenty-four months, and imposed an additional twelve
month term of supervised release to be served following his release
from incarceration.

   Castorani asserts the district court plainly erred by imposing an
additional term of supervised release. Because Castorani did not
object at sentencing to this aspect of the district court’s judgment,
review by this Court is for plain error. United States v. Maxwell, 285
F.3d 336, 339 (4th Cir. 2002).

   Castorani was convicted of violating 18 U.S.C. § 922(g)(1), an
offense punishable by imprisonment for no more than ten years. 18
U.S.C. § 924(a)(2) (2000). Under 18 U.S.C. § 3559(a)(3) (2000), the
offense is a Class C felony. A person who was originally convicted
of a Class C felony cannot be imprisoned for more than twenty-four
months upon revocation of supervised release. 18 U.S.C. § 3583(e)(3)
(2000). At the date of Castorani’s conviction in November 2000, the
                     UNITED STATES v. CASTORANI                      3
statutory provision allowing the imposition of supervised release after
a term of incarceration was served upon revocation of supervised
release stated:

    When a term of supervised release is revoked and the defen-
    dant is required to serve a term of imprisonment that is less
    than the maximum term of imprisonment authorized under
    subsection (e)(3), the court may include a requirement that
    the defendant be placed on a term of supervised release after
    imprisonment.

18 U.S.C. § 3583(h) (2000).*

   The penalties that can be imposed for revocation of supervised
release relate back to the original offense. Johnson v. United States,
529 U.S. 694, 699-701 (2000). Because Castorani’s offense predates
the amendment to the statute, the prior version of § 3583(h) applies.
Because Castorani received the statutory maximum term of imprison-
ment for violating his supervised release, the imposition of a new
term of supervised release was plain error that affected Castorani’s
substantial rights. See Maxwell, 285 F.3d at 342. Accordingly, we
exercise our discretion to correct the error. United States v. Olano,
507 U.S. 725, 736 (1993).

   We vacate the district court’s order imposing sentence and remand
this case for resentencing. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the Court and argument would not aid the decisional pro-
cess.

                                       VACATED AND REMANDED

   *Congress amended section 3583(h) to delete "that is less than the
maximum term of imprisonment authorized under subsection (e)(3)"
effective April 30, 2003. PROTECT Act, Pub. L. No. 108-21, § 101(2),
117 Stat. 650, 651.